Citation Nr: 1144436	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1951 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

In September 2010 and April 2011, the Board remanded this claim for additional development.  

The Veteran has submitted a claim for entitlement to an increased rating for his service-connected disabilities.  See August 2011 statement.  This issue is REFERRED to the RO for appropriate action.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.

The Veteran was afforded a VA audiological examination in April 2008.  During this examination, the VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of noise trauma in the Air Force because his separation audiogram indicated normal hearing bilaterally.  In a September 2010 Board Remand, the RO was instructed to obtain an addendum opinion providing a rationale for the opinion given during the April 2008 examination.  

The Veteran was afforded an additional VA audiological examination in February 2011.  Again, the VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma because the Veteran's retirement examination revealed normal hearing bilaterally and no enlistment examination could be located for comparison.

The Board finds the February 2011 opinion and explanation to be essentially the same as provided during the April 2008 examination.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Board notes that the Court of Appeals for Veterans Claims has held that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection if the evidence shows that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Therefore, the February 2011 VA medical opinion is insufficient.  A remand is necessary to obtain an addendum opinion that fully explains the examiner's medical opinion.

Additionally, any updated medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated VA treatment records.

2.  Obtain an addendum opinion to the April 2011 VA audiological examination.  If deemed necessary, afford the Veteran a VA examination for bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Indicate the type of hearing loss the Veteran exhibits and state whether this kind of hearing loss is the sort that is caused by acoustic trauma, the aging process, infections, or something else.  Cite any materials used to address this particular question.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bilateral hearing loss had its onset during service, or is in any other way causally or etiologically related to his active service or occurred within a year after service. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner relied on the absence of evidence in the service medical records to provide a negative opinion). 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



